Mr. Justice G-est delivered the opinion of the court. Appellee recovered judgment against appellant in the sum of $500 for injuries suffered by her and which are alleged to have been produced by the negligence of appellant in permitting a sidewalk of the city to be out of repair whereby she fell and was hurt. Mo question of law arises. The sole ground upon which reversal is asked is that the evidence does not sustain the verdict, 'and the chief reason given for that contention is that the testimony of appellant’s medical experts overwhelms by its weight the testimony of appellee’s "medical experts. We have authority to weigh testimony, but we have grave doubts whether our ability to weigh it exceeds that of a trial judge and jury, especially testimony of the kind here in question. The judgment will be affirmed. Affirmed.